    Case 3:19-cv-01111-DRD Document 10-2 Filed 02/11/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO



INTEGRAND ASSURANCE COMPANY,

                      Plaintiff,                CASE NO. 19-cv-01111 (DRD)
                v.
                                                RE:   INJUNCTION AND
EVEREST REINSURANCE COMPANY;                          DAMAGES FOR VIOLATION
ODYSSEY REINSURANCE COMPANY; CATLIN                   OF ANTITRUST LAWS;
(XL CATLIN) UNDERWRITING INC., MIAMI ON               INSURANCE CODES;
BEHALF OF LLOYD’S SYNDICATE 2003,                     UNFAIR COMPETITION;
LONDON; SWISS REINSURANCE AMERICA                     DECLARATORY JUDGMENT;
CORPORATION ARMONK; ALLIED WORLD RE                   BREACH OF CONTRACT;
ON BEHALF OF LLOYD’S SYNDICATE 2232,                  COLLECTION OF MONEY
LONDON; MS AMLIN P/C; ASPEN INSURANCE                 AND DAMAGES
UK LIMITED TRADING AS ASPEN RE LONDON,
ENGLAND; LIBERTY SPECIALTY SERVICES
LTD LIB 4472, PARIS OFFICE UNDERWRITING
FOR AND ON BEHALF OF LLOYD’S
SYNDICATE NO. 4472,

                      Defendants.




                                    EXHIBIT B




                CODEFENDANT ODYSSEY REINSURANCE COMPANY’S
                 MOTION AND MEMORANDUM OF LAW REQUESTING
                   DISMISSAL OF PLAINTIFF’S CLAIMS AGAINST
                ODYSSEY REINSURANCE COMPANY AND COMPELLING
                THE IMMEDIATE ARBITRATION OF ALL SUCH CLAIMS
              Case 3:19-cv-01111-DRD Document 10-2 Filed 02/11/19 Page 2 of 3


Odyssey Reinsurance Co. v. Certain Underwriters at..., 615 Fed.Appx. 22 (2015)




                                                              PRESENT: JOSÉ A. CABRANES, GERARD E. LYNCH
                615 Fed.Appx. 22                              and CHRISTOPHER F. DRONEY, Circuit Judges.
This case was not selected for publication in West’s
                Federal Reporter.
 RULINGS BY SUMMARY ORDER DO NOT HAVE
    PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER
    JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE
  PROCEDURE 32.1 AND THIS COURT’S LOCAL
RULE 32.1.1. WHEN CITING A SUMMARY ORDER                                         SUMMARY ORDER
 IN A DOCUMENT FILED WITH THIS COURT, A
   PARTY MUST CITE EITHER THE FEDERAL                         Petitioner Odyssey Reinsurance Company (“Odyssey”)
   APPENDIX OR AN ELECTRONIC DATABASE                         appeals from the District Court’s June 30, 2014 judgment
(WITH THE NOTATION “SUMMARY ORDER”). A                        denying its petition to appoint an arbitration umpire
   PARTY CITING A SUMMARY ORDER MUST                          pursuant to 9 U.S.C. § 5. We assume the parties’ familiarity
    SERVE A COPY OF IT ON ANY PARTY NOT                       with the underlying facts, the procedural history of the
                                                              case, and the issues on appeal.
          REPRESENTED BY COUNSEL.
          United States Court of Appeals,
                                                              We review de novo a district court’s determinations of law,
                  Second Circuit.
                                                              such as the proper interpretation of a statute, Roach v.
                                                              Morse, 440 F.3d 53, 56 (2d Cir.2006), and we review for
     ODYSSEY REINSURANCE COMPANY,
                                                              clear error its factual findings, Schnabel v. Trilegiant
              Petitioner–Appellant,
                                                              Corp., 697 F.3d 110, 119 (2d Cir.2012).
                         v.
    CERTAIN UNDERWRITERS AT LLOYD’S
                                                              Upon review of the record and relevant law, we conclude
 LONDON SYNDICATE 53, Reliastar Reinsurance                   that the District Court improperly denied Odyssey’s
 Group (DK), a division of Reliastar Life Insurance           petition on the mistaken belief that it lacked the statutory
       Company, Respondents–Appellees.                        authority under the FAA to resolve the parties’ deadlock
                                                              over the appointment of an umpire. When an arbitration
                    No. 14–2840–cv.
                                                              agreement provides “a method of naming or appointing ...
                           |                                  an umpire,” Section 5 of the FAA mandates that “upon the
                     Aug. 26, 2015.                           application of either party to the controversy the court shall
                                                              designate and appoint an ... umpire” if either (1) “any party
Appeal from a judgment of the United States District Court    [to the agreement] shall fail to avail himself of such
for the Southern District of New York (Paul A. Crotty,        method,” or (2) “for any other reason there shall be a lapse
Judge).                                                       in the naming of an ... umpire.” 9 U.S.C. § 5 (emphasis
UPON DUE CONSIDERATION WHEREOF, IT IS                         added). We have previously held that the “lapse” referred
HEREBY ORDERED, ADJUDGED, AND DECREED                         to in Section 5 is “a lapse in time in the naming of the
that the judgment of the District Court is VACATED, and       arbitrator or *23 in the filling of a vacancy on a panel of
the cause is REMANDED with instructions that the              arbitrators, or some other mechanical breakdown in the
District Court appoint an arbitration umpire pursuant to      arbitrator selection process,” including a “deadlock” in the
Section 5 of the Federal Arbitration Act (“FAA”), 9 U.S.C.    naming of an arbitrator. In re Salomon Inc. S’holders’
§ 5.                                                          Derivative Litig., 68 F.3d 554, 560 (2d Cir.1995) (citations
                                                              and internal quotation marks omitted); see also Stop &
Attorneys and Law Firms                                       Shop Supermarket Co. v. United Food & Commercial
                                                              Workers Union Local 342, 246 Fed.Appx. 7, 11 (2d
David C. Frederick (Stephen M. Kennedy, Linsey M.             Cir.2007) (“Each party had designated its own pick, whom
Routledge, Clyde & Co U.S. LLP, New York, NY, on the          the other side refused to recognize as the legitimate
brief), Kellogg, Huber, Hansen, Todd, Evans & Figel,          arbitrator. Such a deadlock satisfies FAA § 5’s requirement
PLLC, Washington, DC, for Petitioner–Appellant.               of a ‘lapse in the naming of an arbitrator.’ ”). Accordingly,
                                                              the District Court had not only the authority but the
William A. Maher (Michael C. Ledley, on the brief),           obligation to appoint an umpire to correct a breakdown in
Wollmuth Maher & Deutsch LLP, New York, NY, for               the umpire selection process.
Respondents–Appellees.
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
               Case 3:19-cv-01111-DRD Document 10-2 Filed 02/11/19 Page 3 of 3


Odyssey Reinsurance Co. v. Certain Underwriters at..., 615 Fed.Appx. 22 (2015)



As to this point, the District Court conclusorily stated that              689 F.3d 481, 493–94 (5th Cir.2012) (“Congress sought, in
“[t]here has not been a breakdown in the process that                      enacting § 5, to cure indefinite delay in arbitration
justifies court intervention.” We disagree. As the District                proceedings based on disagreement over the appointment
Court recognized, Odyssey continues to contest the                         of arbitrators by providing parties with access to a neutral
qualifications of two of respondents’ candidates.1 Indeed,                 forum to correct such failures.”). Accordingly, Section 5
the record demonstrates that the parties sharply dispute the               requires the District Court to designate and appoint an
meaning of various terms in the parties’ arbitration                       umpire.2
agreements, resulting in a deadlock over whether certain
candidates for umpire are qualified and causing Odyssey to                 *24 For the reasons stated above, we VACATE the District
refuse to proceed to the next phase of the umpire selection                Court’s June 30, 2014 judgment and REMAND with
process. And, although respondents proposed additional                     instructions that the District Court appoint an arbitration
candidates even after Odyssey filed its petition in the                    umpire pursuant to 9 U.S.C. § 5.
District Court, they still assumed in their most recent
proposals that one of the disputed candidates would remain
on their list—a position Odyssey is unwilling to accept.                   All Citations
This deadlock has caused a “lapse in the naming of an ...
umpire,” 9 U.S.C. § 5; see In re Salomon, 68 F.3d at 560,                  615 Fed.Appx. 22
and has long delayed the alternative dispute resolution
process—the precise situation Section 5 was designed to
address, see BP Expl. Libya Ltd. v. ExxonMobil Libya Ltd.,

Footnotes

1      The District Court relied on Michaels v. Mariforum Shipping, S.A., 624 F.2d 411 (2d Cir.1980), for the proposition that “a district
       court cannot entertain an attack upon the qualifications or partiality of arbitrators until after the conclusion of the arbitration and
       the rendition of an award.” Id. at 414 n. 4. In Michaels, the petitioner sought to challenge an interim arbitration award under
       Section 10 of the FAA, which provides for vacatur of an arbitral award where, inter alia, “the arbitrators exceeded their powers, or
       so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.” 9 U.S.C.
       § 10(a)(4). The parties in this case disagree over whether Michaels’s holding extends to challenges brought under Section 5. Because
       the lapse in the umpire selection process requires the District Court to intervene and appoint the umpire in any event, we need
       not reach the question of whether, and under what circumstances, a district court might be empowered to review candidates’
       qualifications prior to arbitration proceedings.

2      Odyssey is not entitled, however, to the full measure of relief sought in its petition. Specifically, nothing in the text of Section 5
       compels the District Court to select the umpire from Odyssey’s list of candidates, though it of course retains the discretion to do
       so. We further note that, to the extent the District Court’s duty to appoint an umpire necessitates at least an implicit ruling on that
       individual’s qualifications to serve, such consideration is appropriate insofar as it is incidental to the District Court’s task under
       Section 5. The District Court’s authority in this regard is distinct from the question of whether it could have entertained an
       independent, party-initiated challenge to the qualifications of a specific umpire candidate.




End of Document                                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      2
